UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported: December 31, 2015 RIVER FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Alabama 333-205986 46-1422125 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2611 Legends Drive Prattville, Alabama (Address of Principal Executive Offices) (Zip Code) (334) 290-2700 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On December 31, 2015, River Financial Corporation (the “Company”) entered into a loan agreement with Southpoint Bank, Birmingham, Alabama, providing for a $7,500,000 loan (the “Loan”).The purpose of the Loan is to fund the cash portion of the merger consideration to be paid in the merger of Keystone Bancshares, Inc. with the Company.See Item 2.01 below.The Loan will bear interest at prime rate in effect from time to time with accrued interest on the unpaid balance of the Loan due and payable quarterly in arrears commencing March 31, 2016 and continuing on the last day of each March, June, September and December thereafter with the final payment due December 31, 2022.The principal balance of the Loan shall be repaid in 28 consecutive quarterly installments (each in the amount of $267,857.14) commencing March 31, 2016 and continuing on the last day of each March, June, September and December thereafter and concluding December 31, 2022.The Company has pledged 100% of the common stock of River Bank & Trust as collateral for the Loan.
